                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIQUEL DWAYNE JOHNSON, JR.,                   :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 21-CV-1545
                                              :
JOSEPH CAMPBELL, et al.                       :
     Defendants.                              :

                                             ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of Plaintiff Miquel Dwayne

Johnson, Jr.’s Motion to Proceed In Forma Pauperis (ECF No. 5), Prisoner Trust Fund Account

Statement (ECF No. 8), and pro se Amended Complaint (ECF No. 6), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Miquel Dwayne Johnson, Jr., #NU-1064, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI-Somerset or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Johnson’s inmate account; or (b)

the average monthly balance in Johnson’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Johnson’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Johnson’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.
       3.     The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Somerset.

       4.     The Amended Complaint is DEEMED filed.

       5.     The Amended Complaint is DISMISSED WITH PREJUDICE for the reasons

in the Court’s Memorandum.

       6.     The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:

                                           /s/ Chad F. Kenney

                                           CHAD F. KENNEY, J.




                                              2
